United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.M., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Lyons, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0422
Issued: October 13, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On January 2, 2017 appellant, through counsel, filed a timely appeal from an August 26,
2016 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant met his burden of proof to establish an injury causally
related to the accepted December 9, 2014 employment incident.
FACTUAL HISTORY
On January 6, 2015 appellant, then a 50-year-old certified respiratory therapist, filed a
traumatic injury claim (Form CA-1) alleging that on December 15, 2014 he experienced pain in
his lower back, left buttocks, left leg, and left foot while pushing a rolling computer cart. The
claim form does not indicate whether he stopped work. On the reverse side of the claim form,
the employing establishment controverted appellant’s claim because he had not worked on that
date.
Dr. Vito Loguidice, a Board-certified orthopedic surgeon, initially treated appellant and
related in a December 16, 2014 report that appellant had complained of left leg pain for one
week. He noted that appellant had a history of lumbar radiculopathy and a long-standing history
of right hand numbness. Dr. Loguidice reviewed appellant’s history and conducted an
examination. He reported painful limited lumbar movement and spasm and positive straight leg
raise testing on the left at 10 degrees. Dr. Loguidice diagnosed left lumbar radiculopathy with
weakness. He recommended that appellant remain off work.
Appellant underwent a lumbar spine magnetic resonance imaging (MRI) scan by Dr. Joel
Swartz, a Board-certified diagnostic radiologist, who provided a December 18, 2014 report.
Dr. Swartz observed central herniation at L4-5 with right-sided bulging of the disc and central
and left-sided herniation at L5-S1. He also indicated that desiccation was seen throughout
appellant’s lumbar disc spaces being most pronounced at the levels of L3-4 through L5-S1.
Dr. Loguidice continued to treat appellant and indicated in follow-up reports dated
December 19, 2014 and January 8, 2015 that a lumbar MRI scan showed degenerative disc
disease at L3-4, L4-5, and L5-S1 and herniation on the left side at L5-S1. He related appellant’s
complaints of left lower extremity pain and reported examination findings of weakness of the
peroneals and hamstrings on the left. Straight leg raise testing was positive. Dr. Loguidice
diagnosed herniated disc L5-S1 with left-sided radiculopathy and asymptomatic stenosis and
degenerative disc disease at L4-5. He recommended that appellant remain off work and undergo
an epidural steroid injection.
Appellant was examined in the employing establishment’s employee health unit. In a
January 6, 2015 handwritten examination note, a physician with an illegible signature related that
appellant had been put out of work for three weeks due to an injury he sustained on
December 15, 2014 at 9:00 p.m. in Building 135, Unit 2B. He described that appellant was
pushing a computer cart when he felt pain in his lower back. The physician noted that appellant
had a history of herniated disc problems and still treated with a chiropractor. He provided
examination findings and diagnosed herniated lumbar disc (by history) and lumbar back strain.
In an attending physician’s report (Form CA-20) dated January 13, 2015, Dr. Loguidice
noted a date of injury of December 16, 2014. He provided examination findings and diagnosed

2

lumbar radiculopathy and stenosis. Dr. Loguidice checked a box marked “no” indicating that
appellant’s condition was not work related. He noted that appellant was totally disabled from
work beginning December 16, 2014 with an estimated return to work of February 2, 2015.
The employing establishment controverted appellant’s claim in a January 15, 2015 letter
and asserted that according to his timecard he was not on duty on December 15, 2014. It also
pointed out that a January 13, 2015 Form CA-20 indicated that his condition was not work
related.
In a letter dated January 26, 2015, OWCP advised appellant that the evidence of record
was insufficient to establish his claim. It requested that he provide further information to
substantiate that the December 15, 2014 incident occurred as alleged and that he provide medical
evidence to establish a diagnosed condition causally related to the alleged incident. Appellant
was afforded 30 days to submit this additional evidence.
OWCP received additional medical evidence on February 23, 2015. In a report dated
December 12, 2014, Dr. Richard Goga, Board-certified in emergency medicine, related in an
examination note that appellant complained of left lower extremity pain, which worsened with
movement and walking, that started three days ago. Upon physical examination, he observed no
midline tenderness of appellant’s back and normal sensory examination. Straight leg raise
testing was positive. Dr. Goga diagnosed sciatica.
Appellant also provided hospital records dated December 19, 2014 and January 12, 2015,
which revealed that he had received epidural steroid injections for a diagnosis of lumbar disc
herniation by Dr. Loguidice.
Dr. Loguidice continued to treat appellant. In a January 29, 2015 follow-up report, he
noted that appellant had a herniated disc prior to this injury. Dr. Loguidice related that on
December 9, 2014 around 9:00 p.m. appellant turned to the right while pushing a scanner at work
and felt a pull in his back. He explained that appellant’s radiculopathy worsened and the
herniated disc became symptomatic. Dr. Loguidice reported: “It is my opinion that it’s very
clear that the accident at [appellant’s] work exacerbated his underlying disc herniation.” He
diagnosed herniated disc L5-S1 and indicated that appellant was still unable to work.
On January 30, 2015, Rebecca Zeigler, a certified physician assistant, indicated that upon
reviewing the examination notes, appellant’s first visit was on December 16, 2014, but the work
injury occurred a week prior to the examination on December 9, 2014.
Appellant provided a narrative statement dated February 7, 2015, wherein he described
that, on December 9, 2014 at approximately 9:00 p.m., he was doing a second round of
treatments in Building 135. He explained that he was pushing a computer cart on wheels and
made a sharp right turn when he felt a slight pull in his lower back. Appellant related that he was
able to finish his rounds, but had a small discomfort in his lower back. He noted that, around
3:00 a.m., he woke up with a burning sensation from the lower part of the left side of his back all
the way to his left calf muscle. Appellant indicated that on December 10, 2014 he telephoned
M.P. his supervisor and informed her that he would not be able to come to work due to his back
pain. He described the various medical treatments he had sought for his continuing lumbar pain.

3

Appellant reported that he was unable to remain sitting for a long period of time until January 6,
2015, at which point he was driven to the employee health unit where he filed the incident report.
He explained that he mistakenly noted the wrong date of December “16,” 2014, instead of
December 9, 2014, on the claim form. Appellant noted that he did not initially tell anyone at the
time of the injury because he did not think it was a big deal. He asserted that he had not
sustained any other injuries since this incident and that he had stayed home trying to recuperate
as much as possible.
In a February 26, 2015 follow-up report, Dr. Loguidice related appellant’s continued
complaints of back and leg pain and difficulty with standing, walking, bending, twisting, and
lifting. Upon physical examination, he reported diminished repetitive toe rise on the left and
positive straight leg raise testing at 60 degrees. Dr. Loguidice diagnosed left-sided radiculopathy
secondary to herniated disc L5-S1. He indicated that appellant planned to proceed with surgery.
OWCP denied appellant’s claim in a decision dated March 2, 2015. It accepted that the
employment incident occurred as alleged, but denied his claim because the medical evidence did
not establish a diagnosed condition as a result of the accepted incident. OWCP further noted that
the medical evidence did not contain a clear history of injury.
On April 2, 2015 OWCP received appellant’s request for a review of the written record
before an OWCP hearing representative.
Appellant submitted a March 11, 2015 report by Dr. Justin Melia, a chiropractor, who
related that appellant had been under his care for neck pain, low back pain with herniation, left
leg pain, and knee pain since October 21, 2014 with diagnoses of cervicalgia, lumbago,
segmental dysfunction, and joint stiffness. Dr. Melia noted that appellant had a preexisting
lumbar spine herniation and explained that “pushing the computer cart at work made the
herniation unstable and begin to swell.”
Dr. Loguidice continued to treat appellant and in a March 24, 2015 report described that
on December 9, 2014 appellant was pushing a computer cart at work when he turned and felt
pain in his back. He explained that appellant was not symptomatic and was able to function at
work without any significant pain before the December 9, 2014 work injury and then became
symptomatic as a result of the incident. Dr. Loguidice opined that all of the medical treatment
appellant had received was a result of the December 9, 2014 injury. In an April 30, 2015
examination note, he indicated that appellant should proceed with surgery.
On June 2, 2015 appellant underwent lumbar discectomy surgery. The surgery was not
authorized by OWCP.
Dr. Loguidice provided reports dated June 3 to July 16, 2015 and indicated that appellant
was status post lumbar discectomy, but still complained of some low back pain and fatigue. He
diagnosed herniated nucleus pulposus, lumbago, and status post discectomy. Dr. Loguidice
noted that appellant was unable to work from June 15 to September 1, 2015.
By decision dated August 13, 2015, an OWCP hearing representative affirmed the
March 2, 2015 decision with modification. She accepted that the medical evidence of record
provided valid diagnoses of lumbar stenosis, lumbar radiculopathy, and lumbar herniated discs at
4

the L4-5 and L5-S1, but denied appellant’s claim because the medical evidence of record failed
to establish that his lumbar conditions were causally related to the accepted employment
incident. The hearing representative further noted that he clarified the date of the employment
incident as December 9, 2014.
In reports dated August 27, 2015 to January 14, 2016, Dr. Loguidice noted that appellant
was status post discectomy and complained of mild left lateral thigh pain, back pain, fatigue, and
stiffness. He reviewed appellant’s history and conducted an examination. Dr. Loguidice
reported no tenderness in appellant’s lumbar spine. He related range of motion findings of full
range and painless flexion and limited extension. Dr. Loguidice diagnosed status post
discectomy L5-S1, lumbar herniated nucleus pulposus, and degenerative lumbar disc disease.
He indicated that appellant was unable to work from August 27, 2015 until his next evaluation.
Appellant underwent a lumbar spine MRI scan by Dr. Joseph Estacio, an osteopathic
physician specializing in radiology. Dr. Estacio provided a January 11, 2016 report. He noted
multilevel disc disease and postsurgical changes, severe neural foraminal narrowing L4-5 on the
right, moderate-to-severe neural foraminal narrowing L4-5 and L5-S1 on the left, and moderate
neural foraminal narrowing L3-4 bilaterally.
On February 18, 2016 appellant, through counsel, requested reconsideration. He
indicated that he was attaching a narrative report from Dr. Michael Cohen, an osteopathic
physician specializing in orthopedic surgery, which explained the mechanism of injury to
establish appellant’s traumatic injury claim. Counsel asserted that even if Dr. Cohen’s report
was not found to be sufficient to meet appellant’s burden of proof to establish his claim, it was
sufficient to require further development of the medical evidence by referral for a second opinion
evaluation.
Appellant provided a December 16, 2015 narrative report from Dr. Cohen, who
accurately described that on December 9, 2014 appellant felt a pull in his lower back while
pushing his computer on a cart. Dr. Cohen reviewed the medical treatment that appellant had
received and related that he currently complained of lumbar spine pain and stiffness and left
lower extremity radicular pain. He related appellant’s physical examination findings and
concluded that appellant had suffered a work-related injury on December 9, 2014 and had
sustained significant musculoskeletal pathology to his lumbar spine. Dr. Cohen opined that “the
competent producing factor of this claimant’s permanent orthopedic impairments to the lumbar
spine which includes a chronic post-traumatic lumbosacral strain and sprain, herniated discs L45 and L5-S1 with associated radiculopathy, the necessity for the lumbar discectomy as well as
the postoperative sexual dysfunction is to be considered the work[-]related injury of
December 9, 2104.” He explained that appellant had a “torsional-type injury to his lumbar spine
which on a more likely than not basis caused the disc herniations he sustained during the course
of employment on December 9, 2014.”
In a February 11, 2016 report, Dr. Steven Mazza, Board-certified in physical medicine
and rehabilitation, related that he treated appellant for complaints of low back pain. He noted
that appellant had a lumbar discectomy in June 2015 and, while appellant’s left lower extremity
radiculopathy had resolved, he still had persistent lower back pain. Upon physical examination,
Dr. Mazza observed bilateral lumbar paraspinal tenderness of the lumbar spine. Range of motion

5

testing revealed painful and decreased extension and flexion. Dr. Mazza diagnosed degenerative
lumbar disc, herniated nucleus pulposus, and lumbago. He noted that he discussed possible
discogram surgery.
Appellant continued to receive medical treatment from Dr. Loguidice, who noted in
reports dated March 17 and April 7, 2016 that appellant’s lumbar discogram was negative.
Dr. Loguidice provided physical examination findings and diagnosed de Quervain’s disease
tenosynovitis, herniated nucleus pulposus, and status post lumbar discectomy. In the April 7,
2016 report, he related that appellant’s functional capacity evaluation (FCE) was consistent with
sedentary work and provided a March 31, 2016 FCE report.
By decision dated May 2, 2016, OWCP denied modification of its August 13, 2015
decision. It found that the medical evidence of record was insufficient to establish that
appellant’s diagnosed lumbar conditions were causally related to the accepted December 9, 2014
employment incident. OWCP determined that the medical reports of Dr. Loguidice and
Dr. Cohen provided no rationale explaining how the December 9, 2014 incident caused or
contributed to appellant’s lumbar condition.
On June 6, 2016 appellant, through counsel, requested reconsideration. He noted that he
was including another report from Dr. Cohen, who provided additional explanation of the
mechanism of how the accepted work factors contributed to appellant’s lumbar condition and
need for surgery.
Appellant submitted a June 6, 2016 letter from Dr. Cohen, who indicated that he
reviewed OWCP’s May 2, 2016 decision. He described the December 9, 2014 employment
incident and the medical treatment appellant had received. Dr. Cohen related that, in an attempt
to explain the mechanism of injury leading to appellant’s exacerbation of lumbar spine pain due
to disc pathology, he reviewed an article entitled “Body Mechanics of Lifting and Lower Back
Pain,” which noted that low back pain was caused by chemical and mechanical irritation of pain
sensitive nerve endings and structures of the lumbar spine. He reported that appellant’s workrelated risk factors could lead to that, including heavy physical work, frequent bending, twisting,
lifting, pulling, pushing, and repetitive work. Dr. Cohen noted that appellant had underlying disc
pathology since the age of 15 and explained that an increase in spinal load would cause more
nerve root impingement in someone with underlying pathology. He opined that, after reviewing
appellant’s history of pushing a computer cart, it was his opinion that this was sufficient to
aggravate the underlying low back condition.
In a decision dated August 26, 2016, OWCP denied modification of its prior decision. It
found that Dr. Cohen’s opinion was not sufficiently rationalized to establish appellant’s claim as
he based his opinion on an article regarding repetitive and heavy physical work, not a traumatic
injury. OWCP determined that the medical evidence of record was insufficient to establish that
appellant’s lumbar condition was causally related to the accepted December 15, 2014
employment incident.

6

LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence4 including that he or she sustained an injury in the performance of duty and that any
specific condition or disability from work for which he or she claims compensation is causally
related to that employment injury.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.6
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he actually experienced the employment incident at
the time, place, and in the manner alleged.7 Second, the employee must submit evidence,
generally only in the form of probative medical evidence, to establish that the employment
incident caused a personal injury.8 An employee may establish that the employment incident
occurred as alleged, but fail to show that his or her disability or condition relates to the
employment incident.9
Whether an employee sustained an injury in the performance of duty requires the
submission of rationalized medical opinion evidence.10 The opinion of the physician must be
based on a complete factual and medical background of the employee, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the employee.11 The weight of the medical evidence is determined by its reliability, its probative
value, its convincing quality, the care of analysis manifested, and the medical rationale expressed
in support of the physician’s opinion.12

3

Id.

4

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

5

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

6

S.P., 59 ECAB 184 (2007); Alvin V. Gadd, 57 ECAB 172 (2005).

7

Bonnie A. Contreras, 57 ECAB 364 (2006); Edward C. Lawrence, 19 ECAB 442 (1968).

8

David Apgar, 57 ECAB 137 (2005); John J. Carlone, 41 ECAB 354 (1989).

9

T.H., 59 ECAB 388 (2008); see also Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006).

10

See J.Z., 58 ECAB 529 (2007); Paul E. Thams, 56 ECAB 503 (2005).

11

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 465 (2005).

12

James Mack, 43 ECAB 321 (1991).

7

ANALYSIS
Appellant alleged that on December 9, 2014 he injured his back when he pushed a
computer cart and suddenly turned in the performance of duty. OWCP accepted that the
employment incident occurred as alleged and found that the evidence confirmed a diagnosed
back condition. It denied appellant’s claim, however, finding insufficient medical evidence of
record to establish that his back condition was causally related to the December 9, 2014
employment incident.
The Board finds that appellant has failed to meet his burden of proof to establish that his
back condition resulted from the accepted employment incident.
Appellant was primarily treated by Dr. Loguidice, who provided attending physician’s
reports, examination notes, and narrative reports from December 16, 2014 to April 7, 2016. He
initially noted a date of injury of December 16, 2014, but clarified in a January 29, 2015 report
that appellant was injured on December 9, 2014 when he turned to the right while pushing a
scanner at work. Dr. Loguidice related that appellant had a history of lumbar radiculopathy,
herniated disc, and right hand numbness. In a December 19, 2014 report, he noted that a lumbar
MRI scan showed degenerative disc disease at L3-4, L4-S1 and herniation on the left side at L5S1. Dr. Loguidice provided physical examination findings and diagnosed herniated disc L5-S1
and degenerative disc disease at L4-5. In a January 13, 2015 Form CA-20, he checked a box
marked “no” indicating that appellant’s condition was not work related. In a January 29, 2015
report, Dr. Loguidice opined that “the accident at [appellant’s] work exacerbated his underlying
disc herniation.” In a March 24, 2015 report, he noted that appellant became symptomatic after
the December 9, 2014 work injury. Dr. Loguidice recommended that appellant remain off work.
Dr. Loguidice accurately described the December 9, 2014 work incident and diagnosed a
back condition along with providing his opinion on causal relationship. He indicated in a
January 13, 2015 Form CA-20 that appellant’s back condition was not work related. In a
January 29, 2015 report, Dr. Loguidice opined that the December 9, 2014 accident at work had
exacerbated appellant’s underlying disc herniation. In a March 24, 2015 report, he suggested
that causal relationship was based on the fact that appellant’s current back condition only became
symptomatic after the December 9, 2014 work injury. The Board has held, however, that an
opinion that a condition is causally related because the employee was asymptomatic before the
injury is insufficient, without sufficient rationale, to establish causal relationship.13 For these
reasons, Dr. Loguidice’s reports are insufficiently rationalized to establish appellant’s claim.
Dr. Cohen also treated appellant. In a December 16, 2015 narrative report, he accurately
described that on December 9, 2014 appellant felt a pull in his lower back when he pushed a
computer on a cart at work. Upon examination of appellant’s lumbar spine, Dr. Cohen observed
left-sided paraspinal muscle spasm and limited range of motion. Straight leg raise testing and
Lasegue signs were positive. Dr. Cohen diagnosed chronic post-traumatic traumatic strain and
sprain of the lumbar spine, lumbar radiculopathy, herniated disc L4-5 and L5-S1, status post L5S1 discectomy. He reported that the “competent producing factor of this claimant’s permanent
13

T.M., Docket No. 08-0975 (issued February 6, 2009); Michael S. Mina, 57 ECAB 379 (2006).

8

orthopedic impairments to the lumbar spine … is to be considered the work-related injury of
December 9, 2014.” Dr. Cohen explained that appellant had a “torsional-type injury” during the
course of employment on December 9, 2014 that “on a more likely than not basis” caused
appellant’s lumbar disc herniations. He further noted in a June 6, 2016 letter that he reviewed an
article about the cause of low back pain. Dr. Cohen related that appellant had underlying disc
pathology since the age of 15 and indicated that an increase in spinal load would cause more
nerve root impingement in someone with underlying pathology. He reported that after reviewing
appellant’s history of pushing a computer cart, this was sufficient to aggravate the underlying
low back condition.
Although Dr. Cohen provided an affirmative opinion on causal relationship, he did not
support his opinion with any medical rationale. He failed to explain the mechanism of injury of
how pushing a computer cart and suddenly turning at work caused or contributed to appellant’s
back condition.14 The need for rationalized medical opinion based on medical rationale is
especially important in this case as appellant had a preexisting lumbar condition. In light of this
prior injury, rationalized medical evidence is particularly important to explain how his back
condition resulted from the December 9, 2014 work incident, and not his preexisting back
condition. The description of a “torsional-type injury” did not explain how the accepted
December 9, 2014 employment incident caused or contributed to appellant’s lumbar condition.15
The Board has held that a medical report is of limited probative value on the issue of causal
relationship if it contains a conclusion regarding causal relationship which is unsupported by
medical rationale.16 Because Dr. Cohen has not provided such medical rationale to support his
opinion on causal relationship, his reports are insufficient to establish appellant’s claim.
Appellant was also treated in the emergency room. In a December 12, 2014 emergency
room report, Dr. Goga treated appellant for complaints of left lower extremity pain. He provided
examination findings and diagnosed sciatica. The Board finds that Dr. Goga did not provide an
opinion as to whether the December 9, 2014 employment incident caused or contributed to
appellant’s diagnosed back condition.17
Similarly, the diagnostic scan reports from Dr. Swartz, Dr. Estacio, and Dr. Mazza did
not offer any opinion or explanation on the cause of appellants back condition. They provided
examination and diagnostic findings, which revealed herniated discs and degenerative changes in
appellant’s lumbar spine. None of the physicians, however, opined on whether the December 9,
2014 work incident caused or contributed to his back condition. The Board has held that medical
evidence that does not offer any opinion regarding the cause of an employee’s condition is of

14

See B.T., Docket No. 13-0138 (issued March 20, 2013).

15

See L.R., Docket No. 16-0736 (issued September 2, 2016).

16

S.E., Docket No. 08-2214 (issued May 6, 2009); T.M., supra note 13.

17

A medical report is of limited probative value on the issue of causal relationship if it contains a conclusion
regarding causal relationship which is unsupported by medical rationale. Id.

9

limited probative value on the issue of causal relationship.18
insufficient to establish appellant’s claim.

These reports, therefore, are

Appellant was also examined in the employing establishment’s health unit on January 6,
2015 by a physician with an illegible signature. The Board has previously held, however, that
reports that are unsigned or that bear illegible signatures cannot be considered as probative
medical evidence because they lack proper identification.19 Likewise, the January 30, 2015
physician assistant’s report lacks probative value because physician assistant are not considered
physicians as defined under FECA and their medical opinions regarding diagnosis and causal
relationship are of no probative value.20
Dr. Melia, a chiropractor, also treated appellant. In a March 11, 2015 report, he noted
diagnoses of cervicalgia, lumbago, segmental dysfunction, and joint stiffness. Dr. Melia
explained that pushing the computer cart at work made appellant’s preexisting lumbar spine
herniation unstable and begin to swell. Section 8101(2) of FECA, however, provides that the
term physician includes chiropractors only to the extent that their reimbursable services are
limited to treatment consisting of manual manipulation of the spine to correct a subluxation as
demonstrated by x-ray to exist.21 As Dr. Melia did not provide a diagnosis of subluxation, his
opinion on causal relationship is of no probative value.
On appeal, counsel contends that Dr. Cohen adequately explained the mechanism of
injury, specifically the torsional forces that caused appellant’s lumbar spine injury, and
established that the accepted work factors caused or contributed to appellant’s diagnosed
condition. Counsel further argues, in the alternative, that even if Dr. Cohen’s reports were
insufficient to meet appellant’s burden of proof, there was sufficient evidence to require further
development of appellant’s claim by referral for a second opinion evaluation. As noted above,
however, Dr. Cohen’s report is of diminished probative value and is insufficient to meet
appellant’s burden of proof to establish causal relationship or to require further development of
the medical evidence. The issue of causal relationship is a medical question that must be
established by probative medical opinion from a physician.22 Neither, the mere fact that a
disease or condition manifests itself during a period of employment, nor the belief that the
disease or condition was caused or aggravated by employment factors or incidents are sufficient

18

C.B., Docket No. 09-2027 (issued May 12, 2010); J.F., Docket No. 09-1061 (issued November 17, 2009); A.D.,
58 ECAB 149 (2006).
19

Thomas L. Agee, 56 ECAB 465 (2005); Richard F. Williams, 55 ECAB 343 (2004).

20

See David P. Sawchuk, 57 ECAB 316, 320, n.11 (2006) (lay individuals such as physician assistants, nurses
and physical therapists are not competent to render a medical opinion under FECA); section 8102(2) of FECA
provides that the term “physician” includes surgeons, podiatrists, dentists, clinical psychologists, optometrists,
chiropractors, and osteopathic practitioners within the scope of their practice as defined by State law. See also R.M.,
Docket No. 16-1845 (March 6, 2017).
21

5 U.S.C. § 8101(2).

22

W.W., Docket No. 09-1619 (June 2, 2010); David Apgar, supra note 8.

10

to establish causal relationship.23 The Board finds, therefore, that appellant failed to meet his
burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a back injury
causally related to the accepted December 9, 2014 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the August 26, 2016 merit decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 13, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

23

E.J., Docket No. 09-1481 (issued February 19, 2010).

11

